                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION
 MIKE DAVIS,                                       )
                                                   )
                               Plaintiff,          )
                                                   )
                      v.                           )      Case No. 4:19-00686-CV-RK
                                                   )
 FISERV,  INC.,   FIRST    DATA                    )
 CORPORATION,    CARDCONNECT,                      )
 CORP., CARDCONNECT, LLC, RENNY                    )
 PALUMBO,                                          )
                                                   )
                               Defendants.         )
                                             ORDER

       Stephen B. Small is listed as counsel of record for Plaintiff Mike Davis. According to the
docket sheet, however, Mr. Small is currently suspended from the practice of law before this Court.
       Consequently, Plaintiff may either: (1) retain new counsel that is in good standing and
licensed to practice law before this Court; or (2) proceed pro se. Plaintiff is hereby ordered to
inform the Court by October 14, 2019 whether he will proceed with new counsel or pro se. Absent
further order of this Court, Mr. Small is precluded from representing Plaintiff in this case. No
deadlines are stayed or otherwise affected by this Order, including the deadline to file a response
to Defendants’ Motion to Dismiss for Failure to State a Claim (Doc. 6) nor the deadline to file a
proposed scheduling order.
       Defendants’ Motion to Dismiss (Doc. 6) was filed on September 5, 2019. The deadline to
file a response was September 19, 2019. The time to file a response has now passed. Local Rule
7.0(c)(2). Plaintiff has not filed suggestions in opposition. The Court hereby directs Plaintiff to
show cause as to why the case should not be dismissed by October 24, 2019. Failure to timely
respond to this Order may result in the Court treating the motion to dismiss as unopposed or
dismissing the case for failure to prosecute under Federal Rule of Civil Procedure 41(b) without
further notice.
       Therefore, Plaintiff has until October 14, 2019, to inform the Court whether he will proceed
with new counsel or pro se. Plaintiff further has until October 24, 2019, to show cause why this
case should not be dismissed. The Court directs the Clerk of Court to mail a copy of this Order to
Plaintiff Mike Davis via regular mail.
       IT IS SO ORDERED.
                                             s/ Roseann A. Ketchmark
                                             ROSEANN A. KETCHMARK, JUDGE
                                             UNITED STATES DISTRICT COURT

DATED: September 24, 2019
